UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOUGLAS SHEPARD,                                                               6/18/2021

                               Plaintiff,
                        v.                                           19 CV 669 (NSR)
                                                                         ORDER
C.O. KEVIN KELLY, et al.,


                               Defendants.

NELSON S. ROMÁN, United States District Judge:

         On April 23, 2021, the Court issued an opinion and order granting Defendants’ motion to

dismiss and granting Plaintiff leave to file an amended complaint on or before May 31, 2021,

noting that “[i]f no amended pleading is filed by May 31, 2021 and Plaintiff fails to move for an

extension to that deadline, the claims dismissed herein without prejudice may be dismissed with

prejudice and the action terminated without further notice.” (ECF No. 30). That day, the Clerk of

Court mailed the Court’s opinion and order to Plaintiff at the address on ECF. Plaintiff has not

filed an amended complaint or otherwise communicated with the Court.

         Therefore, the claims previously dismissed without prejudice are dismissed with prejudice.

The Clerk of Court is directed to mail a copy of this order to pro se Plaintiff at the address on ECF,

show service on the docket, and terminate this case.


Dated:    June 18, 2021                                       SO ORDERED:
          White Plains, New York



                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge
